PER CURIAM:
Kevin Johnson appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Johnson v. Kilgore, No. 7:05-ev-00728-JLK, 2006 WL 42281 (W.D.Va. Jan. 6 and Feb. 7, 2006). We dispense with oral argument because the facts and legal conten*173tions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.